Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 12/01/2020 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “a method for improving transmission reliability and expand coverage based on sidelink congestion information in a D2D environment.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Rajagopal et al. Publication No. (US 2017/0188391 A1).

Regarding claim 1, Rajagopal teaches a communication method, comprising: 
determining, according to sidelink congestion information (according to congestion level as observed by sidelink (SL) UEs [0020-21] FIG.8), a group of values for a transmission parameter set (determine a set of scheduling assignment information (SA) including at least one of an allocation identifier (ID) or a periodicity [0020-21] FIG.6; determining a set of transmission parameters based on the available resources and performing the data transmission from the first vehicle UE on the available resources in accordance with a set of transmission parameters [0107-109] FIG.5), wherein the transmission parameter set comprises a transmit power and a modulation and coding scheme (MCS) level (the set of transmission parameters comprises at least one of a transmit power, a modulation and coding scheme (MCS), or semi-persistent related parameters including a next transmission interval [0107-109] FIG.12); and 
sending communication data based on the group of values (performing the data transmission from the first vehicle UE on the available resources in accordance with a set of transmission parameters [0108-110] FIG.12).  

Regarding claim 2, Rajagopal teaches the method according to claim 1, wherein the method further comprises: measuring a status of a sidelink; and determining, based on a result of the measuring, the sidelink congestion information (transmit a request to receive a network load mearusment report from the set of UEs in the wireless communication network, the network load mearusment report being used to select at least one path for a vehicle-to-vehicle (V2V) communication [0093-95] FIG.10).  

Regarding claim 3, Rajagopal teaches the method according to claim 1, wherein the method further comprises: determining, according to the sidelink congestion information and a pre-configured priority (prioritize transmission of V2X messages according to their type (e.g. safety vs. non-safety) [0148] FIG.10), the group of values for the transmission parameter set, wherein the priority has at least two levels, and each level of the priority corresponds to a respective group of values of the transmission parameter set (packets with different priorities can be transmitted on the same resource pool [0195-197] for high priority groups and low priority groups of users [0240-243] FIG.16).  

Regarding claim 4, Rajagopal teaches the method according to claim 1, wherein: the transmission parameter set further comprises information indicates a quantity of retransmissions (the UE adjusts radio parameters (e.g., max TX power, number of retransmissions, MCS range, number of PRBs, etc.) as a function of priority and this measurement [0237-239] FIG.21).  

Regarding claim 5, Rajagopal teaches the method according to claim 1, wherein: the group of values is from at least two groups of values, each group of values of the at least two groups of values comprises a value of each transmission parameter in the (implementing a counter for each UE being independently reset or initialized to a value randomly chosen within a pre-determined range of values or the first vehicle UE identifies that a transport block (TB) included in the data transmission does not fit within an available resource allocation using an allowable MCS [0109] all UEs in a given resource pool use the same sensing window period for the UE's transmissions based on values for V2V UEs [0203-207] FIG.14).

Regarding claims 6-10, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from a “terminal apparatus” side with a transmitter and at least one processor coupled to storage medium (Rajagopal: 116-FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 11-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from an “apparatus” side with at least one processor coupled to a storage medium (Rajagopal: 102-FIG.2) and the wordings of the claims This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 16-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from an “computer readable media” side storing instructions executed by one or more processors (Rajagopal: [0024] FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472